Citation Nr: 1613255	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, including as secondary to a left leg disorder (claimed as Wiberg type II abnormality with left quadriceps injury).

2. Entitlement to service connection for a low back disability, as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1980.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Additional evidence and argumentation was provided January 2016 with waiver of initial review by the RO as Agency of Original Jurisdiction (AOJ).

The claim for service connection for right leg disability has been revised to reflect the theory of secondary service connection indicated above.  According to evidence provided by the Veteran's attorney, right leg disability developed in significant part due to a left leg disorder (a claimed Wiberg type II knee abnormality with related muscle injury) that is not service-connected.  It follows that service connection for right leg disability includes a theory of secondary service connection.  But this assertion, in itself, further raises a new claim for entitlement to service connection for a left leg disorder, on a direct basis.  This newly raised claim is inextricably intertwined with existing issues, and must be adjudicated by the AOJ in the first instance, provided that the claim is submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015);  DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (where evidence reasonably indicates that the cause of claimed condition is a different condition that may be associated with service, then VA must investigate whether the underlying disability is related to service).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As indicated, the record raises a claim for service connection for a left leg condition, as underlying right leg disability.  If a claim for this disorder is submitted on the application form prescribed by the Secretary, the AOJ must adjudicate this claim in the first instance because it directly impacts the remaining matters already on appeal, and is therefore inextricably intertwined with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

It is also noted that the AOJ could not obtain medical records from Atlanta Orthopedics and Orlando Regional, however, the Veteran has not been provided notice of this pursuant to 38 C.F.R. § 3.159(e).  

In addition, in the original claim form, the Veteran reported that he received health care from the VA Hospital in Gainesville from October 1986.  It does not appear that these records have been requested. He also reported that he received treatment from the Orlando VA facility, however, a request to that facility indicated there were no records available during the requested timeframe.

Finally, it is noted that the VA examiner determined that trauma to the right knee was not documented in service.  However, as the Veteran is competent to report that he injured his knee in service, the examination report must be returned for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain medical records pertaining to the Veteran from the VA Hospital in Gainesville dating from October 1986 and associate any records obtained with the                Veterans Benefits Management System (VBMS) electronic folder.

2. Regarding attempts to obtain records from Atlanta Orthopedics and Orlando Regional, inform the Veteran of the attempts that were made to obtain these records; a description of any further action VA will take regarding the claims, including but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records; and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (2015). 

3. If the Veteran submits a claim for service connection for a left leg disability, adjudicate the claim of entitlement to service connection for left leg because its disposition affects the instant appeal.

4. Return the examination report to the September 2015 examiner for an addendum opinion.  After reviewing the electronic claims folder, the examiner should opine whether it is at least as likely as not that the Veteran's current right knee disability began in or is related to military service.  

The examiner found no documentation of trauma to the knee in the service treatment records.  However, the Veteran is competent to report that he injured his knee in service and his reports must be considered by the examiner.  See VA Form 21-526 received in March 2009 (my current knee condition started as an initial complaint of knee pain after running in the Marine Corps in 1977.  A Drill Instructor qualification physical confirmed that I had sustained a knee injury); VA Form 21-4138 received in March 2009 (I sustained an injury to my right knee while serving in the US Marine Corps and since that time the knee condition has worsened in severity to the point of a total knee replacement.); VA examination report of November 2009 (Veteran states he sustained a right knee injury somewhere between 1973 and 1974 but did not have treatment at the time.  He also reported to sick call for right knee pain in 1978.)   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including injury and observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Only if a left leg disorder itself has been adjudicated service-connected, provide an opinion as to whether the Veteran's right knee disorder is due to or aggravated (i.e., worsened) beyond the natural progress by the left leg condition.

5. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the claims on appeal in light of all additional evidence received (including the January 2016 private medical opinion), and the outcome of the recently raised claim for service connection for left leg disorder.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to               the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






